

EXHIBIT 10.11


ATH SUPPORT AGREEMENT


ATH SUPPORT AGREEMENT, dated as of September 30, 2010 (this “Agreement”), by and
between Banco Popular de Puerto Rico (“BPPR”), a bank organized and existing
under the laws of the Commonwealth of Puerto Rico, and EVERTEC, Inc., a Puerto
Rico corporation organized and existing under the laws of the Commonwealth of
Puerto Rico (the “EVERTEC”).


WHEREAS, BPPR transferred to EVERTEC the Transferred Assets (including among
other things, in exchange for (1) New Shares and (2) the assumption by EVERTEC
of the Assumed Liabilities, pursuant to the terms and conditions of the Merchant
and Ticketpop Business Transfer and Reorganization Agreement, dated as of June
30, 2010, as amended (the “Business Transfer Agreement”);
WHEREAS, prior to the Effective Time, BPPR and its Affiliates (1) promoted,
supported and marketed the ATH Network and the ATH Debit Cards and (2) issued
ATH Debit Cards;
WHEREAS, EVERTEC has provided to BPPR and its Affiliates, certain data
processing, applications, processing, check imaging, transmission,
telecommunications, credit and debit card transaction processing, and related
operational, technical, and consulting services, and shall continue to provide
such services pursuant to the terms of the Amended and Restated Master Services
Agreement (the “Master Agreement”), dated as of the date hereof, among Popular,
Inc. (“Popular”), BPPR and EVERTEC, as it may be amended, extended, supplemented
or renewed from time to time; and
WHEREAS, in the connection with the foregoing, the parties hereto wish to
clarify that BPPR and its Affiliates will continue to support the ATH Network
and to promote and support Cards that bear the symbol of the ATH Network as set
forth below.
NOW, THEREFORE, in consideration of the foregoing, the parties hereto agree as
follows:
1. Definitions. All capitalized terms used but not defined herein shall have the
meaning ascribed to such terms in the Business Transfer Agreement. As used in
this Agreement, the following terms shall have the meanings set forth below:
“AAA” means the American Arbitration Association.
“Affiliate” means, with respect to any Person, any other Person, directly or
indirectly, through one or more intermediaries, Controlling, Controlled by, or
under common Control with, such Person. Notwithstanding the foregoing, (i) with
respect to Apollo, the term “Affiliate” shall (x) include any investment fund
with respect to which Apollo Global Management LLC or its Controlled Affiliates
(including its and their respective successors) are the sole or, if not sole,
primary investment managers and, subject to clause (y) below, each of their
Subsidiaries and (y) not include portfolio companies of Apollo Global Management
LLC or its Controlled Affiliates and (ii) with respect to Popular (to the extent
that at the time of determination it is engaged in a private equity or similar
business), the term “Affiliate” shall not include portfolio companies of Popular
or its Controlled Affiliates.
“Apollo” means AP Carib Holdings, Ltd., an exempted company organized under the
laws of the Cayman Islands.
“Arbitration Panel” has the meaning set forth in Section 10(a).
“Arbitration Procedures” has the meaning set forth in Section 10(a).
“Asset Acquirer” has the meaning set forth in Section 7(d).
“Assignee Sub” has the meaning set forth in Section 7(c).
“ATH Debit Cards” has the meaning set forth in Section 3(a).
“ATH Issuer Participants” means the group of financial institutions that issue
Cards that bear the symbol of the ATH Network and grants cardholders’ access to
the ATH Network.


1



--------------------------------------------------------------------------------




“beneficially owned,” “beneficial ownership” and similar phrases have the same
meanings as such terms have under Rule 13d-3 (or any successor rule then in
effect) under the Exchange Act, except that in calculating the beneficial
ownership of any Person, such Person shall be deemed to have beneficial
ownership of all securities that such Person has the right to acquire, whether
such right is currently exercisable or is exercisable upon the occurrence of a
subsequent event. Notwithstanding the foregoing, no Person (the “Initial
Person”) shall be deemed to beneficially own any securities beneficially owned
by another Person who is not an Affiliate of such Initial Person (the “Other
Person”) (disregarding solely for the purposes of determining securities
beneficially owned by such Other Person, (i) application of this sentence to any
securities that have been Transferred (other than in the form of a pledge,
hypothecation or similar grant of a security interest only and which shall not
involve the grant of a proxy or other right with respect to the voting of such
securities) to such Other Person in compliance with the Stockholder Agreement or
other applicable Group Agreement and (i) any Group Securities with respect to
such Other Person), including without limitation, another Holder that is not an
Affiliate of such Initial Person.
“BPPR” has the meaning set forth in the Recitals.
“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks in New York, New York or San Juan, Puerto Rico are authorized or obligated
by Law or executive order to close.
“Card Association” means (i) the Bank Card Associations and (ii) any other
credit card company or debit card network.
“Change of Control” means, with respect to a Person, the acquisition, by a
non-Affiliate of such Person, of (i) more than fifty percent (50%) of the voting
power of such Person or (ii) the legal power to designate a majority of the
board of directors (or other persons performing similar functions) of such
Person.
“Common Shares” means the common stock of EVERTEC, par value $1.00 per share (or
the common stock of any successor or other entity holding all or substantially
all the assets of EVERTEC and its Subsidiaries).
“Commonwealth” means the Commonwealth of Puerto Rico.
“Control Acquirer” has the meaning set forth in Section 8(a).
“Control,” and its correlative meanings, “Controlling,” and “Controlled,” means
the possession, direct or indirect, or the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.
“Credit Card” means any card, plate or single credit device that may be used
from time to time to obtain credit from BPPR (or licensee of BPPR) as member of
a Card Association.
“Debit Card” means a card with a magnetic strip bearing the symbol(s) of one or
more Card Associations and/or the ATH Network, as applicable, which enables the
holder to pay for goods and services by authorizing an electronic debit to the
cardholder’s designated account with the corresponding Issuing Member.
“Debit Proportion” equals, for each Issuance Period, the (i) number of ATH Debit
Cards issued by BPPR during such Issuance Period divided by (ii) number of ATH
Debit Cards and Dual Branded Debit Cards issued by BPPR during such Issuance
Period.
“Drag-Along Transaction” has the meaning set forth in Section 4(d)(i) of the
Stockholder Agreement.
“Dragged Asset Sale” has the meaning set forth in Section 4(d)(vii) of the
Stockholder Agreement.
“Dual Branded Debit Cards” has the meaning set forth in Section 3(a).
“Encumbrances” means any direct or indirect encumbrances, lien, pledge, security
interest, claim, charges, option, right of first refusal or offer, mortgage,
deed of trust, easement, or any other restriction or third-party right,
including restrictions on the right to vote equity interests.
“EVERTEC Change of Control” means, with respect to EVERTEC, any: (i) merger,
consolidation or other business combination of EVERTEC (or any Subsidiary or
Subsidiaries that alone or together represent all or substantially all of
EVERTEC’s consolidated business at that time) or any successor or other entity
holding all or substantially all the assets of EVERTEC and its Subsidiaries that
results in the stockholders of EVERTEC (or such Subsidiary or Subsidiaries) or
any successor or other entity holding all or substantially all the assets of
EVERTEC


2



--------------------------------------------------------------------------------




and its Subsidiaries or the surviving entity thereof, as applicable, immediately
before the consummation of such transaction or a series of related transactions,
holding, directly or indirectly, less than 50% of the voting power of EVERTEC
(or such Subsidiary or Subsidiaries) or any such successor, other entity or
surviving entity, as applicable, immediately following the consummation of such
transaction or series of related transactions; provided that this clause (i)
shall not be deemed applicable to any merger, consolidation or other business
combination, if, as a result of any such merger, consolidation or other business
combination, no Person or Group of Persons that had not had “control” of EVERTEC
immediately prior to such transaction, as such term is defined under the Bank
Holding Company Act of 1956, shall have obtained such “control”; (ii) Transfer
(other than in the form of a pledge, hypothecation or similar grant of a
security interest only and which shall not involve the grant of a proxy or other
right with respect to the voting of such equity), in one or a series of related
transactions, of equity representing 50% or more of the voting power of EVERTEC
(or any Subsidiary or Subsidiaries that alone or together represent all or
substantially all of EVERTEC’s consolidated business at that time) or any
successor or other entity holding all or substantially all the assets of EVERTEC
and its Subsidiaries to a Person or Group of Persons (other than a Transfer of
such equity to Apollo Global Management LLC, Popular, any Permitted Ultimate
Parent, or their respective Controlled Affiliates); (iii) transaction in which a
majority of the board of directors or equivalent governing body of EVERTEC (or
any successor or other entity holding all or substantially all the assets of
EVERTEC and its Subsidiaries) immediately following or as a proximate cause of
such transaction is comprised of persons who were not members of the board of
directors or equivalent governing body of EVERTEC (or such successor or other
entity) immediately prior to such transaction (or are not nominated by Apollo
Global Management LLC, Popular, any Permitted Ultimate Parent or their
respective Controlled Affiliates) except, (X) resulting from the compliance, at
the time of an initial public offering of either Holdco or EVERTEC (or any
successor or other entity holding all or substantially all the assets of EVERTEC
and its Subsidiaries), with the listing requirements, listed company manual or
similar rules or regulations of the securities exchange on which Holdco’s or
EVERTEC’s (or such successor’s or other entity’s), as the case may be, equity
securities will be listed pursuant to such initial public offering, (Y) if a
majority of such board of directors is not “independent” under the rules of the
applicable securities exchange on the date following such initial public
offering upon which Holdco or EVERTEC (or any successor or other entity holding
all or substantially all the assets of EVERTEC and its Subsidiaries), as the
case may be, first ceases to be a “controlled company” (or similar status) under
the rules and regulations of such exchange, resulting from compliance with the
rules and regulations of such exchange that first apply upon Holdco or EVERTEC
(or such successor’s or other entity’s), as the case may be, ceasing to be a
“controlled company” (or similar status), or (Z) the loss of directors of
EVERTEC pursuant to Section 2 of the Stockholder Agreement (as in effect on the
date hereof or as may be amended with the approval of Popular and BPPR) that
does not result in another Person or Group of Persons having the right or
ability to appoint a majority of the board of directors or equivalent governing
body of Holdco or EVERTEC (or any successor or other entity holding all or
substantially all the assets of EVERTEC and its Subsidiaries) as a result of
such transaction; provided that, for the avoidance of doubt, this clause (Z)
shall only apply to the resignation and initial replacement of such directors
and not to any subsequent replacement of such directors (whether in connection
with another transaction or otherwise); or (iv) sale or other disposition in one
or a series of related transactions of all or substantially all of the assets of
EVERTEC and its Subsidiaries (or any successor or other entity holding all or
substantially all the assets of EVERTEC and its Subsidiaries) to a Person who is
not an Affiliate of EVERTEC at such time.
“Exchange Act” means the Securities Exchange Act of 1934.
“Government Entity” means any federal, national, supranational, state,
provincial, Commonwealth, local or foreign or similar government, governmental
subdivision, regulatory or administrative body or other governmental or quasi-
governmental agency, tribunal, commission, court, judicial or arbitral body or
other entity with competent jurisdiction.
“Group Agreement” means any agreement governing the acquisition, holding, voting
or disposition of securities of a Person; provided that, so long as Apollo or a
subsequent Permitted Controlling Holder is an Affiliate of such Person, such
Person is a party to such agreement.
“Group of Persons” means a group of Persons that would constitute a “group” as
determined pursuant to Section 13 (d) of the Exchange Act and the rules and
regulations promulgated thereunder.


3



--------------------------------------------------------------------------------




“Group Securities” means any securities beneficially owned by a Person solely as
a result of the Stockholder Agreement or any other Group Agreement and, for the
avoidance of doubt, which securities have not been Transferred to such Person or
any of its Controlled Affiliates.
“Holdco Common Shares” means the common stock of Holdco, par value $0.01 per
share.
“Holdco” means Carib Holdings, Inc., a corporation organized under the laws of
the Commonwealth of Puerto Rico.
“Holders” means the holders of Holdco Common Shares who are parties to the
Stockholder Agreement as set forth in Schedule I thereto, as the same may be
amended or supplemented from time to time.
“Indebtedness” means, with respect to any Person, (a) all indebtedness of such
Person, whether or not contingent, for borrowed money, and (b) all obligations
of such Person evidenced by notes, bonds, debentures or other similar debt
instruments.
“Initial Person” has the meaning set forth in the definition of “beneficially
owned.” “Issuance Period” has the meaning set forth in Section 3(b).
“Jurisdiction” has the meaning set forth in Section 7(c).
“Law” means any federal, national, supranational, state, provincial,
Commonwealth, local or foreign or similar law, statute, ordinance, rule,
regulation, code, order, writ, judgment, injunction, directive, guideline or
decree enacted, issued, promulgated, enforced or entered by a Government Entity
or Self-Regulatory Organization (including, for the sake of clarity, any policy
statement or interpretation that has the force of law with respect to any of the
foregoing, and including common law).
“Legal Holiday” means Saturday, Sunday or any legal holiday in the Commonwealth
of Puerto Rico that is observed by EVERTEC.
“Master Agreement” has the meaning set forth in the Recitals.
“MCI” means MasterCard International, Inc.
“Measurement Period” has the meaning set forth in Section 2.
“Minimum Debit Proportion” shall be equal to [***] %.
“New Minimum Debit Proportion” has the meaning set forth in Section 3(b).
“Non-Controlled Public Entity” means a Person which has equity securities listed
on national stock exchange and which Person’s Affiliates do not beneficially own
securities representing the majority of the voting power to elect the members of
the board of directors or other governing body of such Person.
“Other Person” has the meaning set forth in the definition of “beneficially
owned.”
“Out of Proportion Issuance” has the meaning set forth in Section 3(b).
“Permitted Assignment” means a Permitted Subsidiary Assignment or a Permitted
Third-Party Assignment.
“Permitted Controlling Holder” means a Person that (i) beneficially owns equity
securities representing a majority of the voting power to elect the directors of
EVERTEC or (ii) any successor or any other entity holding all or substantially
all of the assets of EVERTEC and its Subsidiaries in a transaction or series of
transactions, in each case, without contravening Section 7 or without BPPR
validly exercising its termination right pursuant to Section 8 provided that
such Person shall be a “Permitted Controlling Holder” only with respect to the
applicable entity that issues such securities.
“Permitted Subsidiary Assignment” means an assignment by EVERTEC of any of its
rights, duties or obligations under this Agreement to an Assignee Sub in
compliance with the provisions of Section 7.
“Permitted Third-Party Assignment” means an assignment by EVERTEC of all its
rights, duties and obligations under this Agreement to an Asset Acquirer in
compliance with the provisions of Section 7.
“Permitted Ultimate Parent” means with respect to a Permitted Controlling
Holder, its Ultimate Parent Entity.




4



--------------------------------------------------------------------------------




*** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. [***] indicates that confidential treatment
has been requested with respect to this omitted information.
“Person” shall be construed broadly and shall include, without limitation, an
individual, a partnership, a limited liability company, a corporation, an
association, a joint stock company, a trust, a joint venture, an unincorporated
organization and a Governmental Entity or any department, agency or political
subdivision thereof.
“Popular” means Popular, Inc., a corporation organized and existing under the
laws of the Commonwealth of Puerto Rico.
“Records” has the meaning set forth in Section 9.
“Region” means Puerto Rico, the U.S. Virgin Islands and the British Virgin
Islands.
“Representatives” means, with respect to any Person, such Person’s directors,
officers, employees, attorneys, accountants and other advisors or
representatives.
“Self-Regulatory Organization” means the FINRA, the American Stock Exchange, the
National Futures Association, the Chicago Board of Trade, the NYSE, any national
securities exchange (as defined in the Exchange Act), any other securities
exchange, futures exchange, contract market, any other exchange or corporation
or similar self-regulatory body or organization.
“Shortfall” has the meaning set forth in Section 3(b).
“Solvent” with regard to any Person, means that (i) the sum of the assets of
such Person, both at a fair valuation and at a present fair salable value,
exceeds its liabilities, including contingent, subordinated, unmatured,
unliquidated, and disputed liabilities; (ii) such Person has sufficient capital
with which to conduct its business; and (iii) such Person has not incurred debts
beyond its ability to pay such debts as they mature. For purposes of this
definition, “debt” means any liability on a claim, and “claim” means (x) a right
to payment, whether or not such right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) a right to an equitable remedy for
breach of performance to the extent such breach gives rise to a payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured, unmatured, disputed, undisputed, secured or unsecured. With
respect to any such contingent liabilities, such liabilities shall be computed
at the amount which, in light of all the facts and circumstances existing at the
time, represents the amount which can reasonably be expected to become an actual
or matured liability.
“SPV Affiliate” means with respect to any Person, any Affiliate of such Person,
whose direct or indirect interest in the Common Shares constitutes more than 30%
(by value) of the equity securities portfolio of such Affiliate.
“Stockholder Agreement” means the Stockholder Agreement among Carib Holdings,
Inc. and the holders party thereto dated September 30, 2010.
“Subsidiary” means, with respect to any Person, any corporation, association,
partnership, limited liability company or other business entity of which 50% or
more of the total voting power or equity interests (including partnership
interests) entitled (without regard to the occurrence of any contingency) to
vote in the election of directors, managers, representatives or trustees thereof
is at the time owned or Controlled, directly or indirectly, by (a) such Person,
(b) such Person and one or more Subsidiaries of such Person, or (c) one or more
Subsidiaries of such Person.
“Transfer” means any direct or indirect sale, assignment, transfer, conveyance,
gift, bequest by will or under intestacy laws, pledge, hypothecation or other
Encumbrance, or any other disposition, of the stated security (or any interest
therein or right thereto, including the issuance of any total return swap or
other derivative whose economic value is primarily based upon the value of the
stated security) or of all or part of the voting power (other than the granting
of a revocable proxy) associated with the stated security (or any interest
therein) whatsoever, or any other transfer of beneficial ownership of the stated
security, with or without consideration and whether voluntarily or involuntarily
(including by operation of law). Notwithstanding anything to the contrary set
forth in this Agreement, (i) each of (x) a Transfer of equity interests of
Popular and (y) a Change of Control of Popular shall be deemed not to constitute
a Transfer of any equity interest beneficially owned by Popular; (ii) each of
(x) a Transfer of equity interests of Apollo Global Management LLC or any of its
Controlled Affiliates that is not an SPV Affiliate, and (y) a Change of Control
of Apollo Global Management LLC or any of its Controlled Affiliates that is not
an SPV Affiliate shall be deemed not to constitute a Transfer of any equity
interest beneficially owned by Apollo or such Affiliate,


5



--------------------------------------------------------------------------------




as applicable; and (iii) each of (x) a Transfer of equity interests of any
Permitted Ultimate Parent or any of its Controlled Affiliates that is not an SPV
Affiliate, and (y) a Change of Control of any Permitted Ultimate Parent or any
of its Controlled Affiliates that is not an SPV Affiliate shall be deemed not to
constitute a Transfer of any security beneficially owned by such Permitted
Ultimate Parent or such Controlled Affiliate, as applicable; provided that, for
the avoidance of doubt, subject to clause (i) above, any Change of Control of an
SPV Affiliate shall be deemed to constitute a Transfer of the Common Shares
beneficially owned by such SPV Affiliate.
“Ultimate Parent Entity” means (i) with respect to Apollo, Apollo Global
Management LLC and its successors, (ii) with respect to Popular, Popular and its
successors and (iii) with respect to a Permitted Controlling Holder, (x) the
Person which (A)(i) Controls such Permitted Controlling Holder or (ii) if no
Person Controls such Permitted Controlling Holder, the beneficial owner of a
majority of the voting power of such Permitted Controlling Holder and (B) is not
itself Controlled by any other Person that is an Ultimate Parent Entity of such
Permitted Controlling Holder or, (y) if no such Person exists, the Permitted
Controlling Holder; provided that, with respect to determining an Ultimate
Parent Entity (i) the Control of any entity by a natural person shall be
disregarded and (ii) the Control of any Non-Controlled Public Entity by any
Person shall be disregarded.
“VISA” means VISA U.S.A., Inc. and VISA International, Inc.
2. BPPR Representations and Warranties. BPPR represents and warrants to EVERTEC
that:
(a) as of the date hereof, the only Dual Branded Debit Card (as defined below)
issued by BPPR or any of its Affiliates is a Debit Card that bears the symbols
of the ATH Network and VISA; and
(b) prior to the date hereof, BPPR provided to EVERTEC a true, complete and
correct report that sets forth the number of ATH Debit Cards and Dual Branded
Debit Cards issued by BPPR during the most recent twelve calendar month period
ended prior to the date of Closing (the “Measurement Period”).
3. ATH Support by BPPR. During the term of this Agreement BPPR shall, and shall
cause each of its Affiliates to:
(a) promote, support and market (including, but not limited to, the use of
advertising, promotions, direct mailing, e-marketing, public relations,
brochures, signage and creation of appropriate links on BPPR’s website) the (i)
ATH Network and the ATH brand, (ii) Debit Cards that only bear the symbol of the
ATH Network (the “ATH Debit Cards”) and (iii) Debit Cards that bear the symbol
of the ATH Network and another Card Association (the “Dual Branded Debit
Cards”), in a manner no less favorable to EVERTEC than the manner in which BPPR
and its Affiliates promoted, supported and marketed the ATH Network, ATH Debit
Cards and Dual Branded Debit Cards prior to the Effective Time;
(b) in each successive twelve-month period starting on October 1, 2010 (each
such period, an “Issuance Period”), issue an amount of ATH Debit Cards that is
above the Minimum Debit Proportion; provided that:
(i) notwithstanding the foregoing, if, during any applicable Issuance Period,
BPPR issues an amount of ATH Debit Cards that causes the Debit Proportion to
fall below the Minimum Debit Proportion (the “Out of Proportion Issuance”), BPPR
shall promptly notify EVERTEC of the facts and circumstances giving rise to or
that may result in the Out of Proportion Issuance; and following such
notification (1) EVERTEC shall excuse such Out of Proportion Issuance if the
parties mutually agree, subject to Section 10 herein, that the Out of Proportion
Issuance is not materially detrimental to EVERTEC (when compared to the amount
and type of Debit Card issuances during the Measurement Period) or (2) the
parties shall, subject to Section 10 herein, negotiate in good faith a mutually
acceptable plan for BPPR to issue an amount of ATH Debit Cards in subsequent
Issuance Periods that is above the Minimum Debit Proportion;
(ii) notwithstanding the foregoing, BPPR shall not be deemed to be in breach of
this Section 3(b) during an applicable Issuance Period, if, during such Issuance
Period, as a result of factors that are outside the control of BPPR:
(x) there is a change in demand for Debit Cards, including a reduction in demand
for ATH Debit Cards, and/or an increase in demand for Dual Branded Debit Cards;
or
(y) new payment technologies are developed in the market and result in a
reduction in demand for Debit Cards, including a reduction in demand for ATH
Debit Cards; and


6



--------------------------------------------------------------------------------




(iii) in the event of an Out of Proportion Issuance that occurs or arises as a
result of factors in Section 3(b) (ii), the parties shall, subject to Section 10
herein, negotiate in good faith a new mutually agreeable Minimum Debit
Proportion (the “New Minimum Debit Proportion”) that is appropriate for the
then-prevailing market factors and conditions; and
(c) not (i) promote, support or market Debit Cards that are not ATH Debit Cards
or Dual Branded Debit Cards or (ii) promote, support or market Credit Cards, in
each case, in a manner that is targeted to negatively impact the issuance or use
of ATH Debit Cards or Dual Branded Debit Cards, or (iii) create incentives
(economic or otherwise) for BPPR’s or its Affiliates’ personnel to take any of
the actions in (i) or (ii).
4. Dual Branded Debit Cards. During the term of this Agreement, without the
prior written consent of EVERTEC, BPPR shall not, directly or indirectly, enter
into any agreement with MCI or any other Card Association to issue Dual Branded
Debit Cards. Without limiting the foregoing, in the event that BPPR desires to
enter into such an agreement, it shall consult with EVERTEC and BPPR shall
provide true, complete and correct documentation and other support requested by
EVERTEC to demonstrate that entry by BPPR into an agreement with MCI or any
other Card Association to issue Dual Branded Debit Cards will have a direct
economic benefit to EVERTEC, in which case EVERTEC will make a good faith
determination (based on such documentation and support) whether to consent to
BPPR’s entry into any agreement with MCI or any other Card Association to issue
Dual Branded Debit Cards.
5. ATH Support by EVERTEC. During the term of this Agreement, EVERTEC shall:
(a) promote, support and market the ATH Network and ATH brand in a manner that
is in the best interest of each of the ATH Network, the ATH Issuer Participants
and EVERTEC;
(b) use commercially reasonable efforts to maintain competitive economics for
ATH Issuer Participants; and
(c) use commercially reasonable efforts to (i) enhance the functionality and
technology of the ATH Debit Card, and its related servicing and reporting
capabilities, (ii) develop new products and technologies that improve the
features of the ATH Debit Card and (iii) maintain the competitiveness of the ATH
product.
For the avoidance of doubt, BPPR shall not be required to satisfy its
obligations under Sections 3 and 4 in this Agreement if EVERTEC commits a
material breach of its obligations under this Section 5, which breach is not
cured within sixty (60) days following receipt of written notice from BPPR
specifying the nature and extent of such breach; provided, however, that if such
breach is not reasonably susceptible of cure within such sixty (60) day period,
such period will be extended and EVERTEC will not be in breach hereunder so long
as it commences such cure within such sixty (60) day period and diligently
pursues such cure and such failure is cured within one hundred eighty (180) days
following the receipt of such notice; provided, further, that BPPR must satisfy
its obligations under Section 4 until such time as a court of competent
jurisdiction renders a non-appealable decision that EVERTEC has committed a
material breach of its obligations under Section 5 and has failed to cure such
breach in accordance with this sentence.
6. Term. This Agreement shall terminate on the earlier of (a) the fifteenth
anniversary of the date hereof; or (b) the termination of the Master Agreement.
7. Assignment.
(a) Assignment. Other than a Permitted Assignment pursuant to Section 7(b) or
(c), this Agreement may not be assigned by either party without the prior
written consent of the other party; provided, that either party may assign its
rights, duties and obligations under this Agreement to its financing sources
solely in connection with the granting of a security interest and the
enforcement of all rights and remedies that the assigning party has against the
other party under this Agreement, subject to the claims, defenses and rights,
including rights of set off, that such other party may have against the
assigning party.
(b) Assignment to Subsidiaries. EVERTEC may assign any of its rights, duties or
obligations to a direct or indirect wholly-owned Subsidiary of EVERTEC (an
“Assignee Sub”) if (i) such Assignee Sub is identified by EVERTEC to BPPR at
least 20 Business Days prior to the consummation of the proposed assignment;
(ii) (A) such proposed assignment is legally required in order for EVERTEC to
perform for BPPR or its Subsidiaries, in the country, state, territory or other
jurisdiction (“Jurisdiction”) in which the Assignee Sub is organized, the
specific


7



--------------------------------------------------------------------------------




obligations required to be performed pursuant to the assignment of this
Agreement, and only (x) to the extent of such legal requirement and (y) if
EVERTEC provides a written opinion of qualified counsel that opines that such
legal requirement is applicable and is based upon reasonable assumptions with
respect to such legal requirement or (B) BPPR has provided its prior written
consent, such consent not to be unreasonably delayed, withheld or conditioned;
(iii) such Assignee Sub will be Solvent immediately after and giving effect to
such proposed assignment and BPPR is reasonably satisfied with the terms and
conditions of the proposed assignment; (iv) BPPR is a third-party beneficiary to
the assignment agreement, which is in form and substance that is reasonably
satisfactory to BPPR, and which provides that the Assignee Sub’s rights under
the assignment agreement will be terminated if the Assignee Sub ceases to be a
wholly-owned Subsidiary, directly or indirectly, of EVERTEC; and (v) EVERTEC
remains fully liable with respect to the performance of all its obligations
under this Agreement and EVERTEC guarantees the performance of all of the
obligations of EVERTEC to BPPR assumed by Assignee Sub under this Agreement,
which guarantee provides that, for the avoidance of doubt, after any termination
of the proposed assignment, EVERTEC shall continue to be obligated with respect
to any obligation undertaken by Assignee Sub prior to such termination.
(c) Assignment to Third Parties. EVERTEC may assign all of its rights, duties
and obligations (or those rights, duties and obligations arising after the
effectiveness of the assignment) in a transaction with a third-party assignee
(an “Asset Acquirer”) if (i) such Asset Acquirer is identified by EVERTEC to
BPPR at least 30 Business Days prior to the consummation of the proposed
assignment; (ii) such Asset Acquirer (A) acquires at least 90% of the
consolidated gross assets (excluding cash) of EVERTEC and its Subsidiaries and
(B) assumes at least 90% of the consolidated gross liabilities (excluding
Indebtedness) of EVERTEC and its Subsidiaries (including the assignment and
assumption of all commercial agreements between EVERTEC or any of its
Subsidiaries, on the one hand, and Popular, BPPR or any of their respective
Subsidiaries, on the other hand) through one legal entity; (iii) neither the
Asset Acquirer nor any of its Affiliates is engaged, directly or indirectly, in
the banking, securities, insurance or lending business, from which they derive
aggregate annual revenues from the Commonwealth of Puerto Rico in excess of $50
million unless none of them has a physical presence in the Commonwealth of
Puerto Rico that is used to conduct any such business; (iv) the Asset Acquirer
will be Solvent immediately after and giving effect to such proposed assignment;
and (v) EVERTEC reasonably believes that the Asset Acquirer, after completion of
the proposed purchase and assumption transaction, will be capable of performing
the obligations and duties of EVERTEC under this Agreement.
(d) Cooperation. EVERTEC shall use its reasonable best efforts to cooperate with
BPPR in evaluating whether any proposed assignment pursuant to this Section 7
would be in compliance with the requirements of the provisions contained in this
Section 7, including the ability of Assignee Sub or Asset Acquirer, as
applicable, to comply with the terms of this Agreement, including, in each case,
by providing any non-confidential information regarding the purposes and plans
in connection with such proposed assignment other than information that would
create any potential liability under
applicable Legal Requirements, violate any confidentiality obligation, or that
reasonably would be expected to result in the waiver of any attorney-client
privilege.
(e) Notice of Objection. BPPR shall notify EVERTEC in writing within 15 Business
Days following receipt of EVERTEC’s notice of the proposed assignment of any
objection to any proposed assignment to an Asset Acquirer under Section 7(c)
unless EVERTEC has failed to satisfy its obligations pursuant to Section 7(d)
and BPPR asserts such failure prior to the expiration of the 15 Business Day
objection period, in which case such 15 Business Day period shall be tolled
until EVERTEC satisfies its obligations pursuant to Section 7(d). If BPPR fails
to timely object to such proposed assignment (taking into account any tolling of
the 15 Business Day objection period), it shall be deemed to have consented to
such proposed assignment.
(f) Implied Consent. Notwithstanding anything contained herein, if Popular, BPPR
or any of their respective Controlled Affiliates votes in favor of a transaction
resulting in a proposed assignment and was not compelled to do so as part of a
Dragged Asset Sale or other requirement of the Stockholder Agreement or any
other Group Agreement with respect to securities issued by Holdco or EVERTEC or
any successor or other entity that acquired all or substantially all the assets
of Holdco or EVERTEC or any of their respective successors then it shall be
deemed to have consented to the assignment.


8



--------------------------------------------------------------------------------




(g) Invalidity of Impermissible Assignments. Any attempted or purported
assignment in violation of this Section 7 hereof shall be null and void and the
assignee’s rights assigned pursuant to any assignment made in compliance with
this Section 7 will terminate in the event and to the extent of the termination
of this Agreement.
(h) BPPR Asset Transfer. If BPPR or any of its Subsidiaries transfers, in a
single transaction or series of related transactions (including in a merger,
business combination, reorganization, or similar transaction (including by
operation of law)) 50% or more of BPPR’s consolidated assets in the Region as of
the time of transfer, or assets that generate 50% or more of BPPR’s consolidated
revenues in the Region for the full twelve month period ending at the time of
transfer, to any Person, then BPPR shall assign to such Person its rights,
duties and obligations under this Agreement and shall cause such Person to
assume BPPR’s liabilities under this Agreement. For the avoidance of doubt, no
such assignment shall relieve BPPR of its obligations under this Agreement to
the extent BPPR survives any such sale of assets, merger, business combination,
reorganization, or similar transaction.
8. EVERTEC Change of Control.
(a) EVERTEC Change of Control. BPPR shall have the right, subject to Section
8(c), to terminate this Agreement up to 30 days following the later of (i) the
occurrence of an EVERTEC Change of Control or (ii) the date on which EVERTEC
provides BPPR written notice that an EVERTEC Change of Control has occurred or
is likely to occur (provided that if EVERTEC has not satisfied its obligations
pursuant to Section 8(b) and that BPPR asserts such failure prior to the
expiration of the 30 day period then such 30 day period shall be tolled until
EVERTEC satisfies its obligations under Section 8(b) and provided further that
if an EVERTEC Change of Control occurs, and EVERTEC fails to provide BPPR
written notice thereof within 30 days thereof, then BPPR shall have an
unqualified right to terminate this Agreement), unless (w) the Person or Group
of Persons proposing to engage in such proposed EVERTEC Change of Control
transaction (the “Control Acquirer”) is identified to BPPR by EVERTEC at least
30 Business Days prior to such proposed EVERTEC Change of Control; (x) neither
the Control Acquirer nor any of its Affiliates is engaged, directly or
indirectly, in the banking, securities, insurance or lending business, from
which they derive aggregate annual revenues from the Commonwealth of Puerto Rico
in excess of $50 million unless none of them has a physical presence in the
Commonwealth of Puerto Rico that is used to conduct any such business; (y)
EVERTEC (or its successor, as applicable) will be Solvent immediately after and
giving effect to such proposed EVERTEC Change of Control; and (z) EVERTEC (or
its successor, as applicable), after the proposed EVERTEC Change of Control,
will be capable of performing the obligations and duties of EVERTEC under this
Agreement; provided further that if Popular, BPPR or any of their respective
Controlled Affiliates votes in favor of the transaction resulting in the EVERTEC
Change of Control or Transfers (other than a Transfer in the context of a
merger, business combination, reorganization, recapitalization or similar
transaction) any equity securities in connection with the transaction resulting
in the EVERTEC Change of Control and, in either case, was not compelled to do so
as part of a Drag-Along Transaction, a Dragged Asset Sale or other requirement
of the Stockholder Agreement or any other Group Agreement with respect to
Holdco, EVERTEC or any successor or other entity holding all or substantially
all the assets of EVERTEC and its Subsidiaries, then such termination right
shall not apply.
(b) Cooperation. EVERTEC shall use its reasonable best efforts to cooperate with
BPPR in evaluating whether any proposed EVERTEC Change of Control would be in
compliance with the requirements of this Section 8 including the ability of
Assignee Sub or Asset Acquirer, as applicable, to comply with the terms of this
Agreement, including, in each case, by providing any non-confidential
information regarding the purposes and plans in connection with such proposed
EVERTEC Change of Control other than information that would create any potential
liability under Legal Requirements, violate any confidentiality obligation, or
that reasonably would be expected to result in the waiver of any attorney-client
privilege.
(c) Notice of Objection. If EVERTEC provides at least 30 days’ written notice to
BPPR prior to an EVERTEC Change of Control, BPPR shall notify EVERTEC in writing
within 15 Business Days following receipt of EVERTEC’s notice of the proposed
EVERTEC Change of Control of any objection to any proposed EVERTEC Change of
Control on the basis that it does not satisfy the criteria set forth in clauses
(w) through (z) of Section 8(a) (unless EVERTEC has failed to satisfy its
obligations pursuant to Section 8(b) and BPPR asserts such failure prior to the
expiration of the 15 Business Day objection period, in which case such 15
Business Day objection period shall be tolled until EVERTEC satisfies its
obligations pursuant to Section 8(b)). If BPPR fails to timely object to such
proposed assignment (taking into account any tolling of the 15 Business Day
objection period), it shall be


9



--------------------------------------------------------------------------------




deemed to have consented to such proposed EVERTEC Change of Control and waived
its right of termination under Section 8(a).
9. Access. During the term of this Agreement, BPPR agrees to maintain, in a
manner that is consistent with BPPR’s practices prior to the date hereof,
accurate books, ledgers, files reports, manuals, plans and other material
pertaining to its activities described in Section 3 (collectively, “Records”).
Upon reasonable advance written notice from EVERTEC, BPPR shall make the Records
available for audit and inspection by EVERTEC and its Representatives (at
EVERTEC’s sole expense), during regular business hours.
10. Arbitration Procedures.
(a) If the parties are unable to reach mutual agreement with respect to a
controversy between the parties that arises out of or relates to an Out of
Proportion Issuance within 30 days after BPPR’s notice to EVERTEC of an Out of
Proportion Issuance, the controversy shall be settled by binding arbitration in
accordance with the following arbitration procedures (the “Arbitration
Procedures”). A matter submitted for resolution by arbitration shall be
arbitrated in accordance with the then existing commercial arbitration rules of
the AAA by a panel of three (3) independent arbitrators (the “Arbitration
Panel”), with one appointed by each party hereto, and the two appointees
selecting the third arbitrator in accordance with such rules. If either party
hereto fails to select an arbitrator within ten (10) days after notice of such
failure from the other party or the AAA, then the AAA shall appoint such
arbitrator. If the two appointees are unable to agree on the third arbitrator,
then the AAA shall select the same using the foregoing qualification.
(b) The arbitration hearing shall be held in San Juan, Puerto Rico, at such
date, time and place as established by the arbitrators and the proceedings shall
be conducted in English. Witnesses whose native language is not English may give
oral or written testimony in their native language, with appropriate translation
into English. Documentary evidence in Spanish may be submitted, with appropriate
translation into English.
(c) The arbitrators must render their arbitral decision and award and give a
written opinion setting forth the basis of their decision, all not later than
sixty (60) days after the conclusion of the arbitration. The factual
determinations of the Arbitration Panel shall be final, and an arbitration
decision may only be appealed on procedural grounds.
(d) Each party hereto shall take or cause to be taken all reasonable action to
facilitate the conduct of the arbitration and the rendering of the arbitral
award at the earliest possible date.
(e) The costs of the arbitration shall be borne and paid equally by the parties
hereto.
11. Notices. All notices requests, demands, consents and other communications
given or required to be given under this Agreement and under the related
documents will be in writing and served by personal delivery upon the applicable
party for whom it is intended, or delivered to such party by registered or
certified mail, return receipt requested, at such party’s main office or any
other place as designated by the parties in writing.
12. Amendments; Waivers. Any provision of this Agreement may be amended or
waived if, and only if, such amendment or waiver is in writing and signed, in
the case of an amendment, by the parties hereto, or in the case of a waiver, by
the party against whom the waiver is to be effective. No failure or delay by any
party hereto in exercising any right, power or privilege hereunder shall operate
as a waiver thereof nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. The rights and remedies herein provided shall be cumulative and
not exclusive of any rights or remedies provided by law.
13. Entire Agreement. This Agreement contains the entire understanding between
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral or written, with respect to such
matters.
14. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which shall constitute one
and the same Agreement.
15. Governing Law; Waiver of Trial by Jury. This Agreement shall be governed and
construed in accordance with the laws of the Commonwealth of Puerto Rico without
regard to any conflict of law rules thereof that would


10



--------------------------------------------------------------------------------




apply the laws of a different jurisdiction. Each party hereto irrevocably waives
any and all right to trial by jury in any legal proceeding arising out of or
relating to this Agreement or the transactions contemplated by this Agreement.
16. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any provision of
this Agreement, or the application thereof to any Person or any circumstance, is
invalid or unenforceable, (i) a suitable and equitable provision shall be
substituted therefor in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision
and (ii) the remainder of this Agreement and the application of such provision
to other Persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction; provided, however, if any one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to duration, geographical scope, activity or subject, it shall be reformed by
limiting and reducing it to the minimum extent necessary, so as to be
enforceable to the extent compatible with the applicable Law.
[Signature page follows]














































11



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


BANCO POPULAR DE PUERTO RICO


By: /s/ Ileana Gonzalez
Name:
Title:


EVERTEC, INC


By: /s/ Félix M. Villamil
Name:
Title:














































[Signature Page to ATH Support Agreement]


12

